DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “at least some of the one or more circuit elements” is unclear; whereas “one or more circuit elements” constitutes a BRI of one circuit element, and thus the claim must comprise more than one circuit element to properly assert atleast some of the circuit elements.  Regarding Claims 4-6; “at least one conductive material” and/or “non-conductive” are unclear; whereas the type of conductivity is not specified and may denote electrically or thermally conductive and/or non-conductive etc.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, and 8-13, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Hsieh 2017/0103937).
Regarding Claim(s) 1, 8-9: Hsieh discloses an electronic device (as set forth by para. 0029) comprising: a first circuit board (172); a second circuit board (102); one or more circuit elements disposed on the second circuit board (whereas Integrated circuit die 110a is disposed on 102—as depicted by Fig. 26); a connecting member disposed between the first circuit board and the second circuit board facing the first circuit board to form an internal space surrounding at least some of the one or more circuit elements, and to electrically connect the first circuit board and the second board (whereas vias 142 are formed around 110a and electrically connect to the first circuit board 172 and further connect to the second circuit board 102 through interconnect 112 and connectors 104a—as further set forth by para.’s 0091, 0096, 0038, and 0082); and a phase change material (PCM) disposed in the internal space and configured to change a state thereof by absorbing heat generated by the at least some circuit elements (as set forth by para. 0091--whereas 120 is coupled to 110a between packaged device-100a and packed device 100b and further disposed between the first circuit board-172 and the second circuit board-102; and as depicted by Fig.’s 4-6—where 120 comprises pcm 122—as set forth by para.’s 0046 and 0049).  

Regarding Claim(s) 2, 10: Hsieh discloses electronic device of claims 1 or 8, wherein the phase change material changes from a solid phase to a liquid phase by absorbing thermal energy (as set forth by para. 0046).  

Regarding Claim(s) 3, 11: Hsieh discloses the electronic device of claims 2 or 10, wherein the phase change material includes an organic material (as set forth by para. 0047). 

Regarding Claim(s) 4, 12: Hsieh discloses the electronic device of claims 3 or 11, further comprising: at least one conductive material disposed in the internal space (whereas 122 and/or 124 comprises atleast one conductive material—as set forth by para.’s 0047 and 0051).  

Regarding Claim(s) 5, 13: Hsieh discloses the electronic device of claims 4 or 12, wherein the at least one conductive material is wrapped by a non-conductive capsule (whereas 124 may denote a conductive silver filler material wrapped and/or embedded in 122 defining an electrically non-conductive material wax—para. 0047, 0099).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Hsieh 2017/0103937) as applied to claim 5 above, in view of (Boday 2012/0182693).
Regarding Claim(s) 6, 14: Hsieh discloses the electronic device of claims 5 or 13, wherein the phase change material is paraffin wax (paraffin wax—para. 0047, 0099, except, explicitly disclosing the at least one conductive material includes graphite. However, Boday discloses at least one conductive material includes graphite (whereas para. 0003 discloses graphite in PCM), and thus  discloses the claimed invention except for .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the conductive material as graphite since it was known in the art that graphite provides a good thermal coefficient and thus temperature uniformity and desired viscosity of the paraffin wax may be achieved and heat may be released at a desired heat transfer rate so as to reduce touch temperature of an external structure or apparatus such as a smart phone.


Allowable Subject Matter
Claims 7, 15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7: the electronic device of claim 1, further comprising: a first resin applied to at least a portion between the first circuit board and the connecting member; and a second resin applied to at least a portion between the second circuit board and the connecting member, wherein the first resin and the second resin block the phase change material from passing therethrough from the internal space to an outside.  
Regarding Claim 15: the electronic device of claim 8, further comprising: a first resin applied to at least a portion between the first circuit board and the connecting member; and a second resin applied to at least a portion between the second circuit board and the connecting member, wherein the first resin and the second resin block the phase change material, which is in a liquid phase, from passing therethrough.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835